Citation Nr: 0115857	
Decision Date: 06/22/01    Archive Date: 06/22/01

DOCKET NO.  98-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether severance of service connection for coronary 
artery disease, to include residuals of a myocardial 
infarction was improper.

2.  Entitlement to an increased (compensable) evaluation for 
rheumatic fever residuals.  

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from March 1959 to May 
1963.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.  


FINDING OF FACT

The factual basis for the May 1996 grant of service 
connection for coronary artery disease was false.  The May 
1996 rating decision therefore contained clear and 
unmistakable error, and severance of service connection for 
coronary artery disease, to include residuals of myocardial 
infarction was proper. 


CONCLUSION OF LAW

The May 1996 rating action which granted service connection 
for coronary artery disease was clearly and unmistakably 
erroneous, and the subsequent rating decision severing 
benefits was proper.  38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Severance of Service Connection for Coronary Artery Disease

Factual Background

The service medical records show that in 1959, the veteran 
was treated for active rheumatic fever without heart 
involvement.  In July 1960, the veteran was treated for 
inactive rheumatic valvulitis with deformity of the valve and 
aortic incompetency.  An evaluation was conducted in 1963 and 
it was determined that the veteran was not suffering from 
heart disease.  Following medical observation it was 
ultimately concluded that the suspected congenital heart 
disease was not confirmed.  Moreover, the suspicion of 
rheumatic heart disease was not confirmed.  It was opined 
that the veteran had a "perfectly normal cardiovascular 
system." (sic)  The appellant was discharged from active 
duty.

On VA examination in April 1980, the examiner referred to 
documented evidence of rheumatic fever during service, with 
an aortic murmur heard and "allegedly" related to the 
rheumatic fever.  On physical examination the examiner was 
unable to document evidence of rheumatic heart disease, 
rheumatoid arthritis or any other type of arthritis related 
to rheumatic fever.  Laboratory studies were pending.

By a May 1980 rating decision, the veteran was granted 
service connection for residuals of rheumatic fever and 
assigned a noncompensable evaluation under Diagnostic Code 
7000.

Private medical records document the diagnoses of angina, 
atherosclerotic coronary artery disease and hypertension, and 
reflect a reported history of rheumatic fever.  In October 
1995, the veteran underwent cardiac catheterization, and a 
multiple vessel coronary artery bypass.  

In February 1996, the veteran filed a VA Form 21-526, in 
which he referred to his rheumatic fever and his current 
cardiovascular conditions.  In a May 1996 rating decision, 
the RO granted service connection for residuals of a coronary 
artery bypass. 

VA records show that in July 1996, the veteran was admitted 
and treated for coronary artery disease with recent inferior 
myocardial infarction which appeared uncomplicated.  It was 
also noted that the veteran was status post coronary bypass.  
The veteran was admitted in August 1996 for inferior 
myocardial infarction, and he underwent cardiac 
catheterization.  In October 1996, the veteran was admitted 
and treated following a bout of chest pain.  

A VA examination was conducted in October 1996.  At that 
time, the history of rheumatic fever was noted as well as the 
veteran's report that he did not have any heart residuals 
except for the past two or three years.  The assessment was 
one year post-operative coronary artery bypass graft and two 
months post acute myocardial infarction.  The appellant was 
hospitalized later that month following complaints of severe 
chest pain.

A VA examination was conducted in February 1997.  The 
impression was status post coronary artery bypass grafting, 
coronary artery disease by history, myocardial infarction 
inferior by history, anxiety by history and obesity.  No 
opinion linking coronary artery disease to either service or 
residuals of rheumatic fever was offered.

VA records reflect the treatment and evaluation of the 
veteran's angina in April 1997.  A history of rheumatic 
"heart disease" was noted.  

A VA examination was conducted in June 1997.  The examiner's 
assessment was coronary artery disease, status post acute 
myocardial infarction on more than one occasion, with 
moderately reduced left ventricle function per August 1996 
echo report, with marked de-conditioning.  No opinion linking 
coronary artery disease to either service or residuals of 
rheumatic fever was offered.

A VA examination was conducted in August 1997.  Thereafter, 
the examiner reported a diagnosis of coronary atherosclerotic 
heart disease with past myocardial infarction, quintuple 
coronary artery bypass grafting, two angioplasties with stent 
placement of right coronary artery with resultant angina 
pectoris.  The examiner also reported a diagnosis of mild 
hypertension, under treatment, with no obvious end-organ 
damage.  Regarding whether this heart condition was related 
to the rheumatic fever in service, the examiner found that 
although there was a definite history of rheumatic fever, 
there did not appear to be any lasting rheumatic valvular 
disease.  The examiner noted that the service and post-
service medical records were reviewed in great detail, and 
opined that there was "absolutely no relationship between 
the rheumatic fever episode in the service and the present 
coronary atherosclerotic heart disease."  

In November 1997, the veteran stated that there was "no 
point to have me sign the medical releases because they (i.e. 
doctors at the Bangor, Maine Northeast Heart Institute would) 
not respond to it."

In a January 1998 rating action, the RO reduced the rating 
for "residuals of rheumatic fever" to noncompensable and 
changed the diagnostic code from one reflecting a grant of 
service connection for coronary artery disease to one 
reflecting a grant of service connection for residuals of 
rheumatic fever only.  

In a November 1999 decision, the Board determined that the 
January 1998 rating action violated the veteran's right to 
due process because it simultaneously severed service 
connection for coronary artery disease which was granted in 
May 1996.  The Board found that the RO failed to follow the 
provisions of 38 C.F.R. § 3.105(d) (1999), therefore the 
severance action was void ab initio.  

By rating action of November 1999, the RO restored service 
connection for coronary artery disease, status post 
myocardial infarction, and assigned a 30 percent rating, 
effective May 1, 1998.  The RO then proposed to sever service 
connection for coronary artery disease to include myocardial 
infarction.  A letter addressing the matter of severance of 
service connection was issued in November 1999.  The veteran 
did not provide any of the requested evidence with respect to 
the matter.  In March 2000, the RO severed service 
connection, effective June 1, 2000.  Notification of this 
decision was issued in March 2000.  

Legal Analysis

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Furthermore, as noted, the veteran 
failed to respond to the VA letter requesting additional 
information and evidence in support of his claim.  Service 
medical records were obtained and associated with the claims 
folder.  There is not scintilla of evidence that Social 
Security Administration records would provide any evidence of 
a nexus between coronary artery disease and in-service 
rheumatic fever, and there is no indication that the 
appellant has ever participated in a program of vocational 
rehabilitation.  Multiple VA examinations were conducted, and 
copies of the reports are associated with the file.  The 
veteran did not request any personal hearings. 

Once service connection has been granted, it can be severed 
only upon the Secretary of the VA's showing that the rating 
decision granting service connection was clearly and 
unmistakably erroneous, and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d) (2000); 
Daniels v. Gober, 10 Vet. App. 474 (1997).  Thus, the burden 
of proof in severing service connection is on the Government, 
and this burden is the same as a claimant's burden in 
attempting to overturn a final decision on the basis of clear 
and unmistakable error (CUE).

To establish a valid CUE claim, and thus to establish a basis 
for severing service connection, it must be shown that: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied" (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated), (2) the error must be 
"undebatable" and the sort of error "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a finding of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior decision.  See Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Clear and 
unmistakable error is "the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. § 
3.105(d).

Unlike a CUE determination, a decision to sever service 
connection may be based on consideration of evidence acquired 
after the original granting of service connection.  The 
regulation does not limit reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels, 10 Vet. App. at 480; See also Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided by 38 C.F.R. § 
3.105(i), if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued, if in order, effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(d).

The question before the Board is whether, based on all the 
evidence of record, the rating decision of May 1996 was 
clearly and unmistakably erroneous in granting service 
connection for residuals of coronary artery bypass. 

The Board has thoroughly reviewed the evidence in this case, 
in conjunction with the laws and regulations governing 
decisions to sever service connection, and concludes that the 
RO's action was proper.  The November 1999 rating decision 
proposing severance of service connection set forth all 
material facts and reasons for the proposed severance.  The 
veteran was notified of the proposed severance by letter in 
November 1999 and given an opportunity to present additional 
evidence.  Service connection was eventually severed by a 
March 2000 rating action effective June 1, 2000.  
Accordingly, the Board finds that the procedural safeguards 
of 38 C.F.R. § 3.105(d) have been met.  

The Board further finds that the May 1996 rating decision, 
wherein the RO granted service connection for residuals of 
coronary artery bypass, was clearly and unmistakably 
erroneous in that a VA examiner opined that the veteran's 
coronary artery disease is not related to the service-
connected rheumatic fever and that there does not appear to 
be any lasting rheumatic valvular disease.  Apparently, it 
was assumed, without any clinical evidence, that the 
veteran's heart condition was related to his rheumatic fever.  
However, supporting evidence was not of record.  For 
instance, the medical evidence of record in May 1996 only 
included references to a history of rheumatic fever in 
service, and the determination that the veteran did not have 
rheumatic heart disease.  Furthermore, the records associated 
with treatment of coronary artery disease are totally void of 
any medical opinion linking that disease to rheumatic fever.  
When a medical opinion was eventually provided in 1997, it 
became clear that the veteran's coronary artery disease was 
not related to rheumatic fever, and there were no findings of 
rheumatic heart disease.  Therefore, in light of the opinion 
provided by the VA examiner in 1997, the RO's decision to 
sever service connection was based on a certified change in 
diagnosis, as per 38 C.F.R. § 3.105(d).  Had the evidence 
available in May 1996 been carefully considered and analyzed, 
service connection would never have been granted.  Therefore, 
the Board concludes that action by the RO which granted 
service connection for coronary artery disease, to include 
residuals of a myocardial infarction was clearly and 
unmistakably erroneous, and the subsequent rating decision 
severing benefits was proper.

ORDER

The May 1996 rating decision contained clear and unmistakable 
error in its grant of service connection for coronary artery 
disease, to include residuals of myocardial infarction, and 
service connection is therefore severed.


REMAND

Service connection is currently in effect for rheumatic fever 
residuals, rated as noncompensable under the provisions of 
Diagnostic Code 7000 (2000).  Diagnostic Code 7000 
contemplates valvular heart disease, to include rheumatic 
heart disease.  As discussed above, on VA examination in 
August 1997 the examiner did not find any lasting valvular 
disease.  Therefore, there is a question as to whether this 
is the proper Diagnostic Code to apply in this instance.  

The Board points out that 38 C.F.R. § 4.88b, Diagnostic Code 
6309 contemplates rheumatic fever and provides for a 100 
percent rating when it is active.  It further provides that 
residuals are to be rated under the appropriate system.  

Clearly, the relationship between the veteran's rheumatic 
fever and his cardiovascular system has been explored.  In 
addition to possible cardiovascular difficulties, a review of 
the record also reveals references to arthritis.  When 
treated for active rheumatic fever during service in 1959, it 
was determined that the condition was manifested by 
arthritis, increased sedimentation rate, increased 
antistreptolysin-O titer, positive C-Reactive protein, and a 
culture of beta streptococcus from the throat.  Post-service 
records dated in the 1970s reflect a diagnosis of arthritis.  
On the first VA examination in 1980, the examiner was unable 
to document evidence of rheumatic arthritis or any other type 
of arthritis related to rheumatic fever, and ultimately 
determined that the cause of his arthritis was unknown.  
Current VA records dated in the 1990s reflect the veteran's 
complaints of right shoulder and left knee pain without any 
mechanism of injury.  

At this point, it is not clear what, if any, rheumatic fever 
residuals the veteran suffers from.  As the February 1996 
claim for an increased evaluation for residuals of rheumatic 
fever remains open, an adequate examination and medical 
opinion is essential to the final disposition of this claim 
given the provisions of Diagnostic Code 6309 and it's 
application in this case.  The Board notes that questions 
involving the presence of disease pertain to diagnostic 
skills which are the province of medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As the Board cannot 
exercise its own independent judgment on medical matters, 
further examinations are required, to include opinions based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Furthermore, under the new law, a veteran 
is entitled to a complete VA medical examination.

In light of the above discussion regarding an increased 
rating for rheumatic fever residuals, the claim for a total 
rating based upon individual unemployability must be 
deferred.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for 
residuals of rheumatic fever since his 
separation from service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his residuals 
of rheumatic fever.  It is imperative 
that the examiners review the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  Any residual 
of rheumatic fever should be identified 
and evaluated.  If there are no residuals 
that fact must be stated.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased rating for residuals of 
rheumatic fever under the Veterans Claims 
Assistance Act of 2000.  If any benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and they should then be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

